El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
¿Tiene el Administrador G-eneral de Suministros, de con-formidad con la Ley núm. 228, Leyes de Puerto Rico, 1942 ((1) pág. 1269), poder para fijar precios máximos a los artícu-*630los de primera necesidad solamente cnando tales precios han .subido o amenacen subir? O, según sostiene el Administra-dor, ¿tiene éste tal poder aim cuando dichos artículos no ha-yan subido de precio o amenacen subir, siempre y cuando ■que a su juicio la fijación de tales precios cumpla con los pro-pósitos de la Ley núm. 228 según se expresan en su artículo 1, incluyendo la eliminación de ganancias excesivas?
El 17 de mayo de 1948 el Administrador dictó la Orden Administrativa núm. 175 enmendando la Orden núm. 174 del 13 de mayo de 1948 fijando en varias clasificaciones los precios máximos a que se podía vender el azúcar refinada en Puerto Rico. Prescribía la orden que se expedía a vir-tud de los poderes conferidos al Administrador a tenor con el artículo 3(a) (c) (e) de la Ley núm. 228. De acuerdo con el artículo 11, todas las entidades que refinan azúcar en Puerto Rico radicaron una moción de reconsideración, la cual fue declarada sin lugar. Luego las refinerías radicaron una querella ante el Tribunal de Apelación de Suministros de conformidad con el artículo 12(a) solicitando la revocación de dicha Orden. Dicho Tribunal dictó sentencia desestimando la querella. A tenor con el artículo 12(d), expedimos el auto de certiorari a solicitud de las refinerías con el fin de revisar la decisión del Tiúbunal de Apelación de Suministros. (1)
*631El primer error señalado es que de acuerdo con el artículo 3(a) el Administrador tiene poder para fijar precios máximos a un artículo de primera necesidad solamente cuando su precio baya subido o amenace subir; el precio del azúcar refinada, lejos de haber subido o de amenazar subir, constantemente iba bajando desde 1947 al 17 de mayo de 1948; por consiguiente, el Administrador carecía de autoridad en dicha fecha para dictar la Orden fijando precios máximos para el azúcar refinada.
Primeramente es necesario determinar sobre qué base actuó el Administrador. El artículo 12(a) dispone que si se radica ante el Tribunal de Apelación de Suministros una petición, el Administrador certificará y radicará ante dicha corte una transcripción de los procedimientos, que " incluirá una exposición, en cuanto sea posible, de los datos econó-micos y de otros hechos de que el Administrador haya to-mado conocimiento oficial.” El Administrador radicó tal “Exposición” ante la corte inferior, que en parte dice como sigue:
“Con anterioridad y basta el 22 de abril de 1948, las cinco re-finerías ' de Puerto Rico estaban vendiendo uniformemente el azú-car refinado en Puerto Rico a un precio de $8 el quintal, precio al por mayor, producto entregado, con descuento de 1% por ciento por concepto de pago dentro de los 10 días. Este precio resultaba *632•excesivo y gravoso, tanto para el consumidor puertorriqueño, que venía pagando al detall entre 9%^ y 10^ por libra de azúcar re-finado, envasado a granel, mientras que en los Estados Unidos Conti-nentales el consumidor lo podía comprar a 9‡ la libra, no obstante ser •el azúcar allí un producto de importación; y resultaba igualmente oneroso para nuestros industriales, que podían comprar azúcar refi-nado de Puerto Rico en el Continente a $7.40 o menos por las cien li-bras, dándose el caso, anómalo por completo, de que los industriales de Puerto Rico hubiesen podido comprar azúcar refinado en los Estados Unidos en condiciones más ventajosas que aquí, no obstante produ-cirse el azúcar aquí y tener que ser llevado al Continente en donde tiene, además del costo original, los gastos adicionales de exportación.
“Siendo estos hechos comprobados y de conocimiento del Ad-ministrador, y habiendo sido recibidas, por éste quejas de consumi-dores domésticos, de consumidores industriales y de comerciantes, procedía por parte de éste la acción pertinente para remediar este mal, y en cumplimiento de las disposiciones de ley, que se consi-dera obligado a cumplir, al considerar que las refinerías de Puerto Rico apelantes hacían un beneficio excesivo para provecho exclusivo sobre la venta de su azúcar y sin que ese beneficio se revirtiera a los productores o colonos y que ello era contrario al interés público y a los propósitos de la Ley de Suministros, determinó conveniente y necesario fijar precios máximos para la venta de azúcar refinado en Puerto Rico.”
El Administrador entonces copia el artículo 1 de la Ley núm. 228, en el cual se exponen los propósitos de la Ley, y *633manifiesta que “Para poder llevar a cabo los propósitos de esta Ley, la misma da al Administrador facultades discre-cionales y amplios poderes, algunos de los cuales creemos pertinente transcribir para la mejor comprensión del caso.” Entonces la “Exposición” transcribe los artículos 2(c), 3(a) (b) (c) (d) y 9(a). El Administrador dice entonces lo si-guiente :
“En cumplimiento de los propósitos de esta Ley y haciendo uso de sus facultades discrecionales y poderes y obligación implícita, el Administrador creyó necesario fijar precios máximos para la venta de azúcar refinado al encontrar que los precios a que se venía vendiendo este producto en el mercado local no guardaban relación con los precios del mismo artículo en el mercado regulador; por considerar que dichos precios implicaban beneficios excesivos que debían ser eliminados porque contribuían a encarecer el costo de vida, con mayor razón cuando estos beneficios no eran redistribuidos entre colonos y productores en el interés público y de la economía del país en general; por considerar que los precios que prevale-cían determinaban prácticas especulativas y eran enteramente con-trarios a los principales propósitos de la Ley, los cuales son el aba-ratamiento en todo lo posible del coste de productos de primera ne-cesidad para los habitantes de Puerto Rico y el estímulo y desa-rrollo de nuevas fuentes de trabajo.
“Es de conocimiento general el interés del Gobierno de Puerto Rico en desarrollar sus industrias, y es obvio que es contrario a *634ese propósito y desarrollo de nuevas fuentes de trabajo que un grupo de industriales determinados, por tendencias especulativas o por querer derivar beneficios excesivos, impidan el desarrollo de nuevas fuentes de trabajo y el de industrias subsidiarias de su producto por tales medios.”
Luego el Administrador cita una vez más el artículo 3(a), y continúa su “Exposición”:
“Los apelantes, en la Vista Pública celebrada el día 23 de junio de 1948, basaron su contención en la letra de este artículo, alegando que el azúcar no había subido, ni amenazaba subir, en una forma in-consistente y que por el contrario había bajado y que por tal r£L-zón el Administrador no tenía derecho a fijar precios máximos en este caso para la venta de azúcar refinado en Puerto Rico.
“Disentimos del criterio e interpretación de los apelantes. Ya hemos expuesto las razones que tuvo el Administrador para actuar y fijar precios máximos y que basó sus actuaciones y decisiones en los propósitos de la Ley, pero no ha de silenciar, además, su inter-pretación del referido artículo 3, que entiende debe hacerse de acuerdo con el espíritu y propósito de la Ley en sí y no basado es-trictamente en su forma literal.
“El hecho de que un artículo de primera necesidad no suba o amenace subir en forma inconsistente no determina precisamente que el Administrador no pueda tomar acción de fijar precios a dicho artículo, si el precio que tiene el mismo, aunque no suba o amenace subir, no guarda la relación económica que debe guardar con otros factores económicos concurrentes, o si, en el criterio del Administrador, el precio prevaleciente, aunque no suba o amenace subir, en una forma inconsistente, no es razonable y tiende a en-carecer indebidamente el costo de vida y a evitar el desarrollo de nue-vas industrias y nuevas fuentes de trabajo; no precisamente por ha-ber subido o amenazado subir sino por no haber bajado en relación con el mercado regulador, con el costo de la materia prima o con el costo de elaboración, y tener así un precio estático, fuera de lo que debe ser, por virtud de acuerdo o decisión de industrial o grupo de industriales; o por prácticas especulativas; o con el propósito de derivar beneficios excesivos, todo lo cual da el mismo resultado negativo que si el precio del artículo subiera o amenazara subir en forma inconsistente siendo por lo tanto el resultado contrario a los propósito de la Ley, y en su consecuencia ésta de justa aplicación. El Administrador, en sus facultades discrecionales, estima que *635el Artículo 3 antes mencionado debe ser interpretado en un espíritu más| amplio que el literal y que esa interpretación debe cumplir con los propósitos de la Ley.
“Ya hemos dicho que hasta el 22 de abril las refinerías estaban vendiendo azúcar al precio de $8.00 por quintal y es de notar, y ello debe interpretarse como una plena justificación de la interven-ción del Administrador, que si hasta esa fecha las refinerías tenían establecido tal precio de $8 por quintal, inmediatamente desde esa fecha, de voluntad propia y como consecuencia de la intervención del Administrador, bajaron casi automáticamente el precio de venta a $7.75 en lugar de $8 que prevalecía . . . ,”(2)
La actuación del Administrador queda aclarada por este extenso extracto de su “Exposición”, exigida por el artículo 12(a). Puede sintetizarse como sigue: Es cierto que el único artículo que específicamente le confiere autoridad para fijar precios máximos propiamente dichos es el 3(a), que dispone que los puede fijar si los precios han subido o amenazan subir. Pero el artículo 3(a) no es la única fuente de su au-toridad para fijar precios máximos. El artículo 1 expone va-rios propósitos de la Ley, incluyendo la eliminación de ga-nancias excesivas. Aun en ausencia de una conclusión al efecto de que los precios han subido o amenazan subir, el Administrador puede fijar precios máximos para cumplir con estos propósitos, especialmente para eliminar ganan-cias excesivas, en virtud de las disposiciones generales de los artículos 2(c), 3(a) (b) (c) (d) (e) y 9(a).
La dificultad con esta teoría del Administrador estriba en que no está de acuerdo ni con el lenguaje de la Ley núm. 228 ni con la jurisprudencia. El que la Legislatura exponga en el artículo 1 los propósitos de la Ley, incluyendo la elimina-ción de ganancias excesivas, es una cosa. Pero dicha dis-posición in vacuo no le confiere autoridad como tal al Ad-ministrador para fijar precios máximos o hacer cualquier *636otra cosa. Por el contrario, cuando hay que determinar qué poderes le han sido conferidos al Administrador, debemos referirnos a otros artículos de la Ley que enumeran sus diversos poderes. Y cuando la Legislatura llegó a la cuestión de fijar precios máximos, cuidadosamente condicionó el po-der según éste aparece del artículo 3(a), a la conclusión pre-via de que los precios hayan subido o amenacen subir.
Tampoco puede argüirse que los otros artículos, fuera del 3(a), en que descansa el Administrador le confieren el poder que reclama para sí en este caso. Con excepción del artículo 3(d) que le confiere un poder específico que no es pertinente aquí, los artículos en que descansa el Administrador — artícu-los 2(c), 3(&) (c) (e), 9(a) — son meramente las disposiciones usuales que confieren autoridad al Administrador para to-mar todos los pasos incidentales necesarios para implementar los poderes específicos conferídosle en otros artículos. Pero decir que dichos artículos confieren ilimitado poder al Admi-nistrador para fijar precios máximos que a su juicio dan cum-plimiento a los propósitos de la Ley, equivaldría a hacer caso omiso de los claros y expresos términos del artículo 3(a) que restringe el ejercicio del poder para fijar precios máximos a aquellos casos en que los precios hayan subido o amenacen subir. Véase De Jesús v. Caribbean Trucking Co., ante, página 555.
Los artículos de la Ley 228, envueltos en este caso, in-cluyendo el 3(a), fueron copiados casi al pie de la letra de la Ley Federal de Emergencia Sobre Control de Precios de 1942. Los casos que han interpretado el artículo federal que equivale al 3(a) nuestro, apoyan la misma conclusión a que hemos llegado nosotros en cuanto al alcance de los poderes del Administrador para fijar precios máximos. Tanto el Administrador como el Tribunal de Apelación de Suministros citan los casos de Philadelphia Coke Co. v. Bowles, 139 F.2d 349 (Emerg. Ct. of Apps. 1943) y Seabord Oil Co. v. Bowles, 149 F. 2d 661 (Emerg. Ct. of Apps., 1945) en apoyo de sus *637conclusiones al efecto de que el Administrador tiene auto-ridad por nuestra Ley para fijar precios máximos a un ar-tículo de primera necesidad aun en ausencia de una conclu-sión de que el precio de dicho artículo lia subido o amenaza subir. Pero creemos que dichos casos constituyen jurispru-dencia para exactamente el resultado contrario.
En 1942 el Administrador Federal expidió un Reglamento General Sobre Precios Máximos mediante el cual los precios de los artículos de primera necesidad generalmente fueron congelados a los precios más altos cobrados por los vende-dores durante el mes de marzo de 1942. Los querellantes en los dos casos arriba citados atacaron este Reglamento en tanto en cuanto el mismo era aplicable a gas de coque por el fundamento de que el precio del mismo no había subido y no amenazaba subir. La Corte de Apelaciones de Emergencia, que tenía jurisdicción exclusiva en tales casos, resolvió que el Administrador tenía autoridad para promulgar un regla-mento general fijando precios máximos para todos los ar-tículos, si llegaba a la conclusión de que había una amenaza general de aumentos inflacionarios en la economía, sin nece-sidad de que se llegara a una conclusión en el caso individual de cada artículo al efecto de que el precio de éste había subido o amenazaba subir. La corte caracterizó el artículo federal equivalente al 3(a) nuestro a la pág. 352 de 139 F.2d como “una autorización específica al Administrador para estable-cer precios máximos mediante un solo reglamento cucmclo los precios de los artículos generalmente han subido o amenazan subir a un punto indebido. De la historia legislativa de la ley surge que fué la intención del Congreso que esta autori-dad se ejercitara mediante la imposición de un precio má-ximo general, en caso de que se concluyera que éste era necesario.” (Bastardillas nuestras.)
La Corte resolvió en esos dos casos que para justificar un reglamento general de precios, no es necesario que el Ad-ministrador resuelva que todo artículo ha subido o amenaza *638subir. Bajo estas circunstancias, es suficiente con que se cumplan los requisitos del artículo 3(a) si el Administrador resuelve que existe un movimiento general inflacionario en el cual sustancialmente todos los artículos fian subido o ame-nazan subir, sin que concluya expresamente que el artículo específico vendido por el vendedor-querellante ba subido o amenaza subir. Y dijo la Corte en 139 F.2d pág. 353 que a tal conclusión se babía llegado en el caso ante ella, toda vez que el preámbulo del Reglamento General Sobre Precios Má-ximos decía que “A juicio del Administrador de Precios los precios de los artículos y servicios generalmente ban subido y amenazan con seguir subiendo a tal extremo y en tal forma inconsistente con los propósitos de la Ley de Emergencia Sobre Control de Precios de 1942.”
De la resolución y lenguaje de esos casos surge claramente que si el Administrador desea expedir un reglamento general sobre precios máximos, no puede hacerlo sin concluir prime-ramente que los precios en general lian subido o amenazan subir. Y de igual modo si el Administrador desea por el contrario, como ocurre en este caso, fijar el precio máximo de determinado artículo, debe a tenor con el mandato expreso del artículo 3(a) primeramente concluir que el precio de ese artículo en particular ba subido o amenaza subir.
El que los dos casos anteriores apoyen la proposición de que el Administrador debe mirar al artículo 3(a) — y no al ar-tículo 1 que expone los propósitos de la Ley — como la fuente de su autoridad para fijar precios máximos, surge con meri-diana claridad del caso de Madison Park Corporation v. Bowles, 140 F.2d 316 (Emerg. Ct. Apps., 1943). En diclio caso la Corte dijo a las págs. 319-20: “Este artículo [art. 1] trata exclusivamente de los propósitos de la Ley, no teniendo referencia alguna a la forma por la cual el Administrador de Precios cumplirá con tales propósitos. Es en el artículo 2, 50 USCA, Apéndice, artículo 902 [nuestro art. 3] en que se enu-meran las condiciones bajo las cuales el Administrador de-*639berá actuar. El inciso 2(a) [nuestro art. 3(a) trata de los artículos de primera necesidad y dispone que ‘cuando en el criterio del Arministrador de Precios... el precio o precios de un artículo o de artículos de primera necesidad hayan su-bido o amenacen subir en una forma inconsistente con los propósitos de esta Ley,... dicho Administrador podrá ... establecer aquel precio o precios máximos que en su criterio sean generalmente justos y equitativos y que ponga en vigor los propósitos de esta Ley.’ ” (Corchetes nuestros.)
En ninguno de los casos hay la más leve insinuación de que el Administrador Federal tenía poder para fijar precios máximos con el fin de dar cumplimiento a los propósitos de la Ley según se hace constar en el artículo 1 sin antes llegar a la conclusión de que los precios de los artículos envueltos habían subido o amenazaban subir. Tampoco el Administra-dor Federal reclamó jamás ese poder. Por el contrario, toda orden federal fijando precios que ha sido traída a nuestra atención, incluyendo el Reglamento G-eneral Sobre Precios Máximos, cuidadosamente decía que el Administrador Federal había llegado a la conclusión de que los precios de los artículos envueltos habían subido o amenazaban subir. Véanse Hawaii Brewing Corporation v. Bowles, 148 F.2d 846, 847 (Emerg. Ct. Apps. 1945); Great Northern Co-Op Ass’n v. Bowles, 146 F.2d 269, 272 (Emerg. Ct. Apps., 1944).
Finalmente, si bien no se levantó la cuestión en Yakus v. United States, 321 U. S. 414, la Corte Suprema sí indicó que el Administrador está facultado para fijar precios a los ar-tículos (pág. 420) “cuando, en su criterio, sus precios ‘hayan subido o amenacen subir en una forma incon-sistente con los propósitos de esta Ley.’ ” Véanse también Yakus v. United States, supra, pág. 426; Bowles v. Willingham, 321 U.S. 503, 514; Ginsburg, The Emergency Price Control Act of 1942: Basic Authority and Sanctions, 9 Law and Contemporary Problems 22, 26-27; 12 Geo. Wash. L. Rev. 414; 28 Va. L. Rev. 991, 993-94.
*640Conforme indica la “Exposición” del Administrador, éste no concluyó que los precios del azúcar refinada habían subido o amenazaban subir. En verdad, el testimonio in-controvertido ofrecido por las refinerías fué (1) que tales precios habían bajado consistentemente desde el 31 de diciembre de 1947, cuando la orden federal fijando el precio en $8.20 dejó de regir; (3) y (2) que se estaba vendiendo el azúcar a $7.75 el 13 de mayo de 1948, fecha de la Orden Ad-ministrativa núm. 174. Sin embargo, el Administrador in-sistió en que la Ley núm. 228 le daba autoridad para fijar precios máximos al azúcar refinada en cumplimiento de los propósitos expuestos en el artículo l.y reiterados en su “Ex-posición”. Toda vez que el artículo 3(a) claramente dispone y los casos federales resuelven que una orden fijando precios máximos para un artículo debe estar predicada en la conclu-sión de que el precio del mismo ha subido o amenaza subir, la Orden Administrativa núm. 175 fijando precios máximos al azúcar refinada en Puerto Rico era inválida y debe dejarse sin efecto. (4)
Este caso desde luego no envuelve la validez de órdenes del Administrador fijando precios máximos a otros artícu-los cuyos precios habían subido o amenazaban subir. Tam-poco nos concierne el poder de la Legislatura para enmendar la Ley núm. 228 con el fin de autorizar al Administrador a *641fijar precios máximos con miras a eliminar ganancias exce-sivas o para cumplir los otros propósitos contenidos en el artículo 1. Sólo resolvemos que en 1942, al copiar la Ley Federal de Emergencia Sobre Control de Precios, nuestra Le-gislatura siguió el modelo de la Ley Federal, y optó en el artículo 3(a) por limitar el poder del Administrador para fijar precios máximos a los artículos a aquellos casos donde los precios de éstos lian subido o amenazan subir. Mientras el artículo 3(a) permanezca sin enmendar, no puede subsistir una orden como la del presente caso que no está apoyada por tal conclusión.
En vista del resultado a que fiemos llegado, es innece-sario considerar los otros errores señalados por las refinerías.

Por los motivos expuestos, se revocará la Orden Adminis-trativa núm. 175 del Administrador General de Suministros fijando los precios máximos al azúcar refinada en Puerto Pico.

El Juez Asociado Sr. Negrón Fernández se-inhibió.

 Este caso exige que examinemos ciertas disposiciones de la Ley núm. 228. Artíeulo 1: “Por la presente se declaran como los propósitos de esta Ley, la estabilización de precios; la prevención del alza especulativa, in-justificada y anormal de precios; la eliminación y prevención de beneficios excesivos, el acaparamiento, la manipulación, la especulación y otras prácticas •destructivas resultantes de las anormales condiciones del mercado y la esca-sez causada por la Emergencia Nacional; la seguridad de que las asignaciones -para la Defensa no sean disipadas por los precios exorbitantes; la protección ;y sostenimiento de las normas de vida de personas cuyos ingresos sean limi-'tados; la prevención de desajustes económicos que serían el resultado de los aumentos anormales en los preeios; la consecución de una producción adecuada de productos de primera necesidad; la prevención del colapso de valores en el periodo de la post-guerra; la compra, obtención, almacenamiento, disposición y reglamentación de productos de primera necesidad para beneficio del pueblo, el abaratamiento en todo lo posible del coste de productos de primera necesidad para los habitantes de Puerto Rico; y el estímulo y desarrollo de nuevas fuentes .de trabajo."
*631Artículo 2(e): “El Administrador podrá, de tiempo en tiempo, dictar aque-llas reglas y órdenes que crea necesarias para poner en vigor las disposiciones de esta Ley.”
Artículo 3(a) : “ Cuando en el criterio del Administrador el precio o pre-cios de artículos de primera necesidad (según éstos queden determinados por orden pública del Administrador, y para determinar los cuales queda el Ad-ministrador por la presente autorizado), hayan subido o amenacen subir en una forma inconsistente con los propósitos de esta Ley, dicho Administrador podrá, mediante reglas u órdenes, establecer aquellos precios máximos o bene-ficios máximos que en su criterio sean generalmente justos y equitativos y que ponga en vigor los propósitos de esta Ley; ■. .
Artículo 3(6): “Cualquier regla u orden emitida de acuerdo con este artículo, podrá ser establecida en tal forma y manera que contenga aquellas clasificaciones y distinciones y provea para tales ajustes o razonables excep-ciones como sean necesarias y propias, en el criterio del Administrador, para poner en efecto los propósitos de esta Ley. Cualquier regla u orden emitida *632.bajo este artículo, que establezca precios máximos, podrá disponer un precio máximo que sea menor que el precio o precios prevalecientes para el artículo de primera necesidad envuelto, al tiempo de la emisión de dicha regla u orden.”
Artículo 3(o): “Cuando en el criterio del Administrador sea necesario y propio para poner en efecto los propósitos de esta Ley, po'flrá reglamentar mediante regla u orden, y podrá prohibir, prácticas especulativas o de mani-pulación, incluyendo prácticas relativas a cambios en la forma o calidad de un artículo, o el acaparamiento de algún artículo de primera necesidad que, en su criterio, equivalgan o propenden al alza de los precios inconsistentes con los propósitos de esta Ley.”
Artículo 3(d): “Cuando el Administrador determine que la producción y posibles existencias de productos de primera necesidad no ofrezcan garan-tías de estabilidad, suficiencia o preeios razonables en armonía con la nece-sidad y el poder adquisitivo del pueblo, o en alguna forma existan dudas en el criterio del Administrador en cuanto a dichos extr'emos, o cuando en el cri-terio del Administrador tal acción fuere necesaria para poner en vigor el fin *633de abaratamiento del coste de productos de primera necesidad que persigue esta Ley, o alguno otro de sus fines, tendrá el Administrador la facultad de com-prar, almacenar, transportar y disponer de dichos artículos de primera nece-sidad a nombre del gobierno de Puerto Rico y sin necesidad de recurrir a subastas públicas, a los precios que él estime que cumplen las finalidades de esta Ley; ...”
Articulo 3(e): “Las órdenes, reglas y reglamentos dictados bajo esta Ley podrán contener todas aquellas disposiciones que el Administrador crea necesarias para evitar la evasión de los mismos.”
Artículo 9(a): “El Administrador' está autorizado para realizar aquellos estudios o investigaciones y para obtener aquella información que crea nece-saria y propia para ayudarlo en el establecimiento de cualquier regla y orden bajo esta Ley, o en la administración y cumplimiento de la misma y las re-glas, órdenes y escalas de precios que bajo ella se aprobaren.”
Las enmiendas de los anteriores artículos contenidas en la Ley núm. 493, Leyes de Puerto Rico, 1946 ((1) pág. 1475) y la Ley núm. 17 de diciembre 31 de 1946 ((2) pág. 125), Leyes de Puerto Rico, Segunda y Tercera Sesiones Extraordinarias, 1946, nada tienen que ver con este caso.


 El resto de la exposición se dedica mayormente a una relación deta-llada de los datos e informes sobre los cuales afirma el Administrador basó los precios máximos fijados por él al azúcar refinada.


 Esta prueba era errónea en un pequeño detalle. Dos precios máxi-mos federales para el azúcar terminaron el 31 de octubre de 1947. 61 Stat. 35; 1947 Animal Survey of American Law, págs. 256, 450.


 El Tribunal de Apelación do Suministros resolvió que el Administra-dor no tenía que concluir que los precios ban subido o amenazan subir como un requisito previo a la expedición de una orden fijando los precios. Pero tam-bién indicó que la reducción del precio de $8 a $7.75 después do quo el Ad-' ministrador había anunciado que se proponía fijar preeios máximos al azúcar refinada demostró que los precios del azúcar refinada habían subido o ame-nazaban subir. No estamos de acuerdo. A lo sumo, esto demostró que el precio anterior era excesivo o que la competencia había obligado la rebaja, no que había subido. La manifestación de que una reducción en el precio consti-tuye una amenaza de aumento, es un non sequitur. De cualquier modo, como hemos visto, el Administrador no concluyó que el preeio había subido o ame-nazaba subir y no basó en esta conclusión su orden fijando los precios máximos.